Case 1:19-cv-22904-DPG Document1 Entered on FLSD Docket 07/12/2019 Page 1 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
CASE NO.: -CIV-
JOSE HERRERA,
Plaintiff,

¥.

FLORIDIAN FACILITY OPERATIONS,
LLC

Defendant.
/

 

COMPLAINT
COMES NOW, Plaintiff, JOSE HERRERA (hereafter referred to as “Plaintiff”), by and
through his undersigned counsel, and hereby sues Defendant, FLORIDIAN FACILITY
OPERATIOINS, LLC. (hereafter referred to as “Defendant”) and as grounds alleges:
JURISDICTIONAL ALLEGATIONS
1. This is an action to recover monetary damages, liquidated damages, interest, costs, and
attorney’s fees for willful violations of the American with Disabilities Act of 1990, 42
U.S.C. Sec. 1211, et seq. (hereafter referred to as “ADA”) and the Florida Civil Rights
Act of 1992, Florida Statutes, Chapter 760 et seq. (hereafter referred to as “FCRA”).
PARTIES
2. Plaintiff, JOSE HERRERA, is an adult, male citizen of Miami-Dade County, Florida.
3. Defendant, FLORIDIAN FACILITY OPERATIONS, LLC is a Florida corporation
authorized to conduct business in the State of Florida and in Miami-Dade County,

Florida.
Case 1:19-cv-22904-DPG Document1 Entered on FLSD Docket 07/12/2019 Page 2 of 10

10.

11.

12.

Defendant was a “person” and/or “employer” pursuant to Florida Civil Rights Act of
1992, Fla. Stat. Sec, 760.01, e¢ seg. since it employs fifteen or more employees for the
applicable statutory period; and it is subject to employment discrimination provisions of
the applicable statute, the FCRA.
Defendant is a “person” within the purview of the Florida Civil Rights Act of 1992, Fla.
Stat. Sec. 760.01, et seq.
At all times material hereto Defendant was an “employer” within the meaning of Florida
Civil Rights Act of 1992, Fla. Stat. Sec. 760.01, et seq.
At ali times material hereto Plaintiff was an “employee” within the meaning of Florida
Civil Rights Act of 1992, Fla. Stat. Sec. 760, et seq.
At all times material hereto, Plaintiff is an “employee” within the meaning of the ADA
42 U.S.C. Sec. 1211, et seq.
At all times material hereto, Defendant is an “employer” within the meaning of the ADA
42 U.S.C. Sec. 1211, ef seg.

JURISDICTION AND VENUE
This Honorable Court has jurisdiction over Plaintiff's claims pursuant to 28 U.S.C.
§§131, 1343, and 1367.
Venue is proper because the events/employment practices alleged in this Complaint to be
unlawful were committed in Miami-Dade County, within jurisdiction of this Honorable
Court.
Plaintiff filed a charge of discrimination against Defendant with the Equal Opportunity

Commission (hereafter referred to as “EEOC”) and the Florida Commission on Human

“Relations (hereafter referred fo as ECHR, sects junepngtie twat papacpoy ee amggonpe grengeenpempeye
Case 1:19-cv-22904-DPG Document1 Entered on FLSD Docket 07/12/2019 Page 3 of 10

13.

14.

15.

16.

17.

18.

19.

20,

21.

22.

Plaintiff files this complaint within 90 days after receiving a Notice of Right to Sue from
the EEOC.
All conditions precedent for the filing of this action before this Honorable Court have
been previously met, including the exhaustion of all pertinent administrative procedures
and remedies.

FACTUAL ALLEGATIONS
On or about March 2015, Plaintiff became employed by Defendant as a Licensed Nurse
Practitioner.
On or about May 2016, Plaintiff was diagnosed with Human Immunodeficiency Vims or
HIV positive.
Immediately after being diagnosed, Plaintiff notified his supervisor.
Following Plaintiff's disclosure of his HIV status to Defendant, Plaintiff was subjected to
harassment, bullying, and discrimination by the administrator, Susan Otiniano, and by the
Director of Nursing, Yelmar Acosta.
Plaintiff was suspended for 3 days by his administrator, Susan Otiniano, because of his
lesions.
On or around July 2016, Plaintiff requested FMLA and was approved for one month,
Upon Plaintiff's return from FMLA, Plaintiffs hours were reduced from 80 hours bi-
weekly to 72 hours.
Plaintiff voiced his complaint to Human Resources, but Human Resources said there
were too many nurses for all of them to have 80 hours. However, the new nurses being

hired were given a full-time schedule.
Case 1:19-cv-22904-DPG Document1 Entered on FLSD Docket 07/12/2019 Page 4 of 10

23.

24,

25,

26.

27.

28.

29.

30.

31.

32.

33.

34.

Upon returning from FMLA, Plaintiff was constantly questioned about his HIV status
and receiving write-ups that he never received prior to his HIV diagnosis.

Plaintiif had a PICC Line to his Cephalic vein which Susan Otiniano touched one time
without Plaintiffs permissions in order to “fix it” and not offend any patients.

Plaintiff was told by Defendant that he needed to cover up his lesions with make-up
because they were offensive to the families and residents of the Center.

Plaintiff responded by saying that he was under medical treatment for the lesions and did
not need make-up but Defendant insisted on him wearing make-up.

Plaintiff made at least three (3) complaints to Human Resources about the work-
environment, but Human Resources never did anything to address or resolve the issues.
On one occasion, Yalmar Acosta, while in the presence of Human Resources Specialist
Marcia Ramirez, that he did not to speak to Plaintiff for any reason.

Plaintiff's medical condition did not and does not affect his performance as a Licensed
Nurse Practitioner.

Prior to Plaintiff's diagnosis, he had not received any write-ups from Defendant.
Plaintiff has received letters from former patients stating how grateful they are for his
work.

On or about April 10, 2017, Defendant terminated Plaintiff.

COUNT I
DISABILITY DISCRIMINATION IN VIOLATION OF THE ADA

Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-32 above as

is set out in full herein.

Plaintiffis a member ofa protected class underthe ADA.
Case 1:19-cv-22904-DPG Document1 Entered on FLSD Docket 07/12/2019 Page 5 of 10

35, By the conduct described above, Defendant has engaged in discrimination against
Plaintiff because of Plaintiffs disability and subjected Plaintiff to disability-based
animosity.

36. Such discrimination was based upon the Plaintiffs disability in that the Plaintiff would
not have been the object of discrimination but for the fact of his medical condition.

37. Defendant’s conduct complained of herein was willful and in disregard of Plaintiff's
protected rights. Defendant and its supervisory personnel were aware that discrimination
on the basis of Plaintiff's disability was unlawful but acted in reckless disregard of the
law.

38. At all times material hereto, the employees exhibiting discriminatory conduct towards the
Plaintiff possessed the authority to affect the terms, conditions, and privileges of
Plaintiff's employment with the Defendant.

39. Defendant retained all employees who exhibited discriminatory conduct toward the
Plaintiff and did so despite the knowledge of said employees engaging in discriminatory
actions.

40. As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights,
has been exposed to ridicule and embarrassment, and has suffered emotional distress and
damage.

41. The conduct of Defendant, by and through the conduct of its agents, employees, and/or
representatives, and the Defendant’s failure to make prompt remedial action to prevent
continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights

under federal law.
Case 1:19-cv-22904-DPG Document1 Entered on FLSD Docket 07/12/2019 Page 6 of 10

42. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and
with malice or reckless indifference to the Plaintiffs statutorily protected rights, thus
entitling Plaintiff to damages in the form of compensatory and punitive damages pursuant
to federal law, to punish the Defendant for its actions and to deter it, and others, from
such action in the future.

43. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable
damages as a result of Defendant’s discriminatory practices unless and until this
Honorable Court grants relief.

44. The American with Disabilities Act, 42 U.S.C. Sec. 12101, et seq., prohibits employers
from discriminating against qualified individuals because of a disability “in regard to job
application procedures, the hiring, advancement, or discharge or employees, employee
compensation, job training, and other terms, conditions, and privileges of employment.”
42 U.S.C. Sec. 12112.

45. Plaintiff was fully qualified to be employed by Defendant and could perform all the
essential function of the position held with Defendant.

46. Defendant is a covered employer to which the ADA applies.

47, Defendant terminated and disqualified Plaintiff form employment because of Plaintiff's
disability.

48. Defendant made no individualized assessment to determine whether Plaintiff could
perform the essential functions of the job and be employed by Defendant, or whether a
reasonable accommodation would enable him to be employed by Defendant, as required

under the ADA.
Case 1:19-cv-22904-DPG Document1 Entered on FLSD Docket 07/12/2019 Page 7 of 10

49, Defendant’s termination and disqualification of Plaintiff on the basis of his disability and
Defendant’s failure to make an individualized assessment to determine whether Plaintiff
could be employed or whether a reasonable accommodation would enable him to be
employed by Defendant violated the ADA.

50. As a result of Defendant’s actions, Plaintiff has suffered and will continue to suffer both
economic and non-economic harm.

WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

a. Adjudge and decree the Defendant has violated the ADA, and has willfully, intentionally,
and with reckless disregard for Plaintiffs rights;

b. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits’
adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful
employment practices described herein;

c. Enter an award against Defendant and award Plaintiff compensatory damages for mental
anguish, personal suffering, and loss of enjoyment of life;

d. Award Plaintiff the costs of this action, together with reasonable attorney’s fees; and

e. Grant Plaintiff such additional relief as the Court deems just and proper under the
circumstances.

COUNT II
DISABILITY DISCRIMINATION IN VIOLATION OF THE FCRA

31. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-32 above as

is set out in full herein.

52. Plaintiff is a member of a protected class under the FCRA.
Case 1:19-cv-22904-DPG Document1 Entered on FLSD Docket 07/12/2019 Page 8 of 10

53. By the conduct described above, Defendant has engaged in discrimination against
Plaintiff because of Plaintiff's disability and subjected the Plaintiff to disability-based
animosity.

54. Such discrimination was based upon the Plaintiff's disability in that Plaintiff would not
have been the object of discrimination but for the fact that Plaintiff suffered a work-
related injury/medical condition.

55. Defendant’s conduct complained of herein is willful and in disregard of Plaintiff's
protected nights. Defendant and its supervisory personnel were aware that discrimination
on the basis of Plaintiff's disability was unlawful but acted in reckless disregard of the
law.

56. At all times material hereto, the employees exhibiting discriminatory conduct towards
Plaintiff possessed the authority to affect the terms, conditions, and privileges of
Plaintiff's employment with the Defendant.

57. Defendant retained all employees who exhibited discriminatory conduct toward the
Plaintiff and did so despite the knowledge of said employees engaging in discriminatory
actions.

58. As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights,
has been exposed to ridicule and embarrassment, and has suffered emotional distress and
damage.

59. The conduct of Defendant, by and through the conduct of its agents, employees, and/or
representatives, and the Defendant’s failure to make prompt remedial action to prevent
continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights

"under federal law.
Case 1:19-cv-22904-DPG Document1 Entered on FLSD Docket 07/12/2019 Page 9 of 10

60. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and
with malice and reckless indifference to the Plaintiffs statutorily protected rights, thus
entitling Plaintiff to damages in the form of compensatory and punitive damages pursuant
to federal law to punish the Defendant for its actions and to deter it, and others from such
action in the future.

61. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable
damages as a result of Defendant’s discriminatory practices unless and until this
Honorable Court grants relief.

WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

a. Adjudge and decree that Defendant has violated the FCRA, and has done so willfully,
intentionally, and with reckless disregard for Plaintiff's rights;

b. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay,
benefits’ adjustment, and pre-judgment interest at amounts to be provided at trial for
the unlawful employment practices described herein;

c. Enter an award against Defendant and award Plaintiff compensatory damages for
mental anguish, personal suffering, and loss of enjoyment of life;

d. Award Plaintiff the costs of this action, together with reasonable attorney’s fees; and

e. Grant Plaintiff such additional relief as the Court deems just and proper under the
circumstances.

JURY DEMAND

Plaintiff demands trial by jury of all issues triable as of right by jury.
Case 1:19-cv-22904-DPG Document1 Entered on FLSD Docket 07/12/2019 Page 10 of 10

Respectfully submitted

GALLARDO LAW OFFICE, P.A.
8492 SW 8" Street

Miami, Florida 33144

Telephone: (305) 261-7000
Facsimile: (305) 261-0088

By:

Elvis J. Adan, Esq.

Fla. Bar No.: 24223
